Citation Nr: 0907739	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from September 
1970 to January 1971.  He also served in the Army National 
Guard of Iowa from February 1970 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) and Board remand.  


FINDING OF FACT

The competent medical evidence of record demonstrates that a 
psychiatric disorder is not related to active military 
service or to the Veteran's service-connected bilateral knee 
disorder.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to an initial adjudication of the 
Veteran's claim, an October 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The letter also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  During a January 2008 hearing before the 
Board, the Veteran noted that he received disability benefits 
from the Social Security Administration (SSA) for depression 
and anxiety.  A March 2007 SSA record reveals that the 
Veteran was awarded SSA disability benefits.  The SSA records 
are not of file.  The duty to assist extends to obtaining SSA 
records where they are relevant to the issue under 
consideration.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Here, the Board finds that the SSA records are not 
relevant because the question is not the extent to which 
depression and anxiety impact the Veteran's functioning, but 
whether those disabilities are related to active service or 
to a service connected disability.  Accordingly, there is no 
prejudice to the Veteran in not obtaining such records.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran submitted a statement in support of his claim, 
dated in August 2008, and additional evidence pertaining to 
work restrictions and medical leave from work without a 
waiver of RO consideration.  But the Board finds that remand 
for RO consideration of this evidence is not required because 
the statement and evidence does not contain pertinent 
evidence: the statement and evidence, in essence, reiterates 
other evidence of record.  See 38 C.F.R. § 20.1304(c) (2008) 
(noting that any additional pertinent evidence received by 
the Board that has not already been considered by the RO must 
be referred to the RO for consideration unless there has been 
a waiver of RO consideration).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran is seeking service connection for a psychiatric 
disorder, diagnosed as depression and anxiety, also claimed 
as secondary to his service-connected bilateral knee 
disorder.  In numerous statements and during his January 2008 
hearing before the Board, the Veteran reported his belief 
that service connection is warranted on a secondary basis 
because he began experiencing depressive symptoms after he 
was no longer able to perform his job due to his service-
connected bilateral knee disability.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for a psychiatric disorder.  A 
January 1971 separation examination found the Veteran's 
psychiatric status to be normal.  In a report of medical 
history, completed at that time, the Veteran denied nervous 
trouble of any sort, depression, excessive worry, trouble 
sleeping, and nightmares.

In an August 2006 letter, T.E., ACSW, LISW, BCD stated that 
the Veteran was temporarily disabled and unable to work and 
that his mental health was fragile.  In another August 2006 
letter, T.E. reported that the Veteran was agitated about a 
recent job assignment.  The Veteran indicated that after 
being assigned to a new position and recognizing the amount 
of work that it would entail, he began experiencing insomnia, 
loss of appetite, weight loss, decreased energy, decreased 
motivation, decreased concentration, increased irritability, 
and some suicidal thinking.  The Veteran also reported that 
the job responsibilities were more than one person could 
handle, that he did not have the requisite experience, and 
that he did not believe he could do the assigned job without 
it taking a severe toll on his health.

An August 2006 private treatment record notes that the 
Veteran reported stress at work and a feeling that he was 
being overloaded and deliberately pushed out.  He complained 
of symptoms including insomnia, loss of appetite, weight 
loss, low energy, poor memory and concentration, 
irritability, and suicidal thoughts.  The diagnoses were 
depressive disorder, anxiety disorder, and alcohol abuse. 

Private medical treatment records from September 2006 reveal 
diagnoses of depressive disorder and anxiety disorder not 
otherwise specified.  The records indicate that the Veteran's 
psychiatric disorders began in July 2006.  The records also 
reveal that the Veteran's symptoms of acute and ongoing 
distress, depression, and anxiety made it unlikely that the 
Veteran could return to work at that time.

In a November 2006 letter, T.E., reported that the Veteran 
continued to struggle with depression and anxiety, and that 
he continued to be disabled due to his psychiatric problems.

In December 2006, the Veteran underwent a VA mental disorders 
examination.  The Veteran complained of anxiety, including 
ruminations, fear, feeling sensitive, feeling more prone to 
overreact, poor motivation in the past, and a history of 
suicidal ideation.  He noted that stress made him anxious.  
He reported that he was upset by any issue related to his 
employer, noting that he became very anxious whenever they 
contacted him.  With regard to his knees, he reported that 
they were fine and that they did not cause him any problem as 
long as he followed certain physical restrictions such as 
limited activity and no heavy lifting.  The Veteran denied 
any psychiatric problems prior to the first episode in July 
2006.  Mental status examination revealed the Veteran to be 
well groomed and pleasant.  He was alert and fully oriented, 
his psychomotor activity was normal, his eye contact was 
good, and his speech was spontaneous.  His mood was fair and 
his affect was full.  There were no signs of anxiety or 
depression.  His thought process was logical and goal 
directed, and his thought content was negative for lethality.  
His attention, concentration, and memory were intact, and his 
insight and judgment were good.  His intellect was noted to 
be average to high average.  The VA examiner noted that he 
did perseverate at times on his recent contact with his 
employer.  The diagnosis was major depressive disorder, 
single episode, with significant anxiety in partial 
remission.  After reviewing the Veteran's claims file, the VA 
examiner concluded that  the Veteran's depression was not 
caused by his knee pain.  The VA examiner explained that the 
Veteran had a depressive episode in the context of what he 
perceived as extreme job stress, and that while there was a 
linear component with the Veteran's knee pain causing his 
initial disability, which then led to what he perceived as 
unfair treatment and placement in a very difficult job, it 
was the difficult job that was quite possibly the trigger for 
his depressive episode, and not his knee pain.  The VA 
examiner noted that the Veteran's knee pain was currently 
under good control.

A January 2007 private medical treatment record reveals that 
the Veteran underwent tests which showed that he had severe 
post-traumatic stress disorder and severe depression and that 
his "medical condition and psychiatric condition" made it 
impossible for him to function safely at work.  Another 
January 2007 private medical treatment record notes that the 
Veteran reported that his psychiatric symptoms were in 
response to efforts by his employer to impose work 
limitations on him due to his knee problems.  The diagnoses 
were major depressive disorder and chronic post-traumatic 
stress disorder.

VA treatment records from April 2007 to October 2007 reveal 
complaints of and treatment for depression.  In an April 2007 
treatment record, the Veteran reported that he got very 
stressed out by all things related to his disability.  A July 
2007 treatment record notes that the Veteran was struggling 
with symptoms consistent with anxiety and depression stemming 
from a disability dispute with his employer.  He reported 
that he believed that his employer was trying to push him out 
due to his knee disability and that he had anxiety over a 
decision on a disability dispute with his employer and over 
his finances.  The diagnoses were major depressive disorder, 
single episode, and generalized anxiety disorder.

A December 2007 letter from M. McClain, M.D. to an attorney 
noted the treatment that was provided for the Veteran's major 
depressive disorder and anxiety disorder.

In June 2008, pursuant to a Board remand, the Veteran 
underwent another VA mental disorders examination.  The 
Veteran denied any history of psychiatric illness or problems 
prior to 2006.  However, the VA examiner noted that the 
Veteran's claims file reflected that he filed a claim for 
entitlement to service connection for post-traumatic stress 
disorder in January 2004.  The Veteran reported that in 2005, 
his employer reorganized the company, and he was reassigned 
from a relatively sedentary position to a much more 
physically active position, and that eventually, his knee 
pain became so severe that he had to take medical leave.  He 
was released to return to work two months later with 
significant physical restrictions, but was not called back to 
work.  The Veteran stated that up until February 2006, he did 
not have any depression.  However, at that time, he began to 
have significant concerns about his livelihood, frustration 
with his inactivity, frustration with the uncertainty of his 
situation, and feelings that he was being treated unfairly.  
Ultimately, in the summer of 2006, he was called back to work 
in a position that he felt was assigned in a deliberate 
attempt to get him to resign.  At that time, he began to have 
acute suicidal ideation and initially sought mental health 
care.

Mental status examination revealed the Veteran to be clean, 
neatly groomed, and appropriately dressed.  Psychomotor 
activity was unremarkable, and his speech was generally 
normal but occasionally soft.  His attitude was cooperative, 
friendly, and attentive.  His mood was agitated and 
depressed, and his affect was normal.  He was alert and fully 
oriented, and his thought process was unremarkable.  His 
thought content showed free floating anxiety.  His insight 
and judgment were intact, and his intelligence was average.  
He denied any hallucinations, obsessive or ritualistic 
behavior, and suicidal or homicidal thoughts.  He reported a 
history of panic attacks triggered by worries about financial 
calamity.  His memory was intact.  The diagnosis was chronic 
severe major depressive disorder, single episode.  After 
reviewing the Veteran's claims file, the VA examiner 
concluded that the Veteran's "major depressive disorder was 
not caused by his service connected knee/leg conditions, and 
also find it less likely than not that his major depressive 
disorder was aggravated by his service connected knee/leg 
condition."  The VA examiner explained that the Veteran's 
knee complaints were exacerbated by his job reassignment, and 
that his depressive symptoms were caused by his fear of 
losing his livelihood, financial worry, and perception of 
being mistreated by his employer.  The VA examiner also noted 
that, "[w]hile the exacerbation of [the Veteran's] knee/leg 
complaints and his depressive [sic] both appear to have been 
related to aspects of his employment situation . . . the two 
sets of symptoms do not correlate well with each other, and I 
therefore do not find convincing evidence that his knee/leg 
complaints aggravated his major depressive disorder."

The Board finds that the medical evidence of record does not 
support service connection for a psychiatric disorder as 
secondary to a service-connected bilateral knee disorder.  
There is a current diagnosis of depressive disorder and 
anxiety disorder.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, two VA examiners opined that the 
Veteran's psychiatric disorder was not caused or aggravated 
by his service-connected bilateral knee disorder because the 
evidence indicated that his psychiatric disorder was most 
likely caused by his fear of losing his livelihood, financial 
worry, and perception of being mistreated by his employer.  
See Allen, 7 Vet. App. 439 (holding that service connection 
on a secondary basis requires evidence sufficient to show 
that the current disability was caused or aggravated by a 
service-connected disability); see also Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that the Board is not 
free to substitute its own judgment for that of an expert).  
Accordingly, service connection for a psychiatric disorder, 
as caused or aggravated by his service-connected bilateral 
knee disorder, is not warranted.

The Board acknowledges the Veteran's statements and testimony 
regarding his belief that his psychiatric disorder is 
secondary to his service connected bilateral knee disorder.  
Although the Veteran asserts that his psychiatric disorder is 
related to his service-connected bilateral knee disorder, the 
Veteran is not competent to provide such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(noting that the veteran is not qualified to offer a medical 
opinion, but may speak to his symptoms, their duration, and 
their severity).  Accordingly, service connection for a 
psychiatric disorder, as caused or aggravated by his service-
connected bilateral knee disorder, is not warranted.

The medical evidence of record also does not support direct 
service connection for a psychiatric disorder.  As noted 
above, the Veteran has diagnoses of depressive disorder and 
anxiety disorder.  See Degmetich, 104 F.3d at 1333.  The 
Veteran's service treatment records, however, were negative 
for any complaints, diagnoses, or treatment for a psychiatric 
disorder.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury).  Moreover, there is no 
medical evidence of record that shows that a psychiatric 
disorder is related to service.  See id. (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The first medical evidence of a 
psychiatric disorder was in August 2006, over 34 years after 
service discharge.  See Mense, 1 Vet. App. at 356 (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).  Accordingly, direct service 
connection for a psychiatric disorder is not warranted.

Because the evidence of record does not relate the Veteran's 
psychiatric disorder to his military service, or to a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, to include as 
secondary to a service-connected bilateral knee disorder, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


